                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION


 NATHAN J. BACON,

                 Petitioner,                            CIVIL ACTION NO.: 6:18-cv-l 14


        V.



 SHERIFF FOR EVANS COUNTY,

                 Respondent.

                                         ORDER


       After an independent and de novo review ofthe entire record,the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 8, to which Petitioner Nathan Bacon

("Bacon") filed "Objections." Doc. 12. Bacon's filing was untimely, but the Court accepts and

has reviewed this filing. However, nothing in Bacon's "Objections" can be construed as being

responsive to the Magistrate Judge's Report and Recommendation. Accordingly, the Court

OVERRULES Bacon's Objections.

       The Court ADOPTS the Magistrate Judge's Report and Recommendation as the opinion

of the Court. The Court DISMISSES Bacon's 28 U.S.C. § 2254 Petition for Writ of Habeas

Corpus, DIRECTS the Clerk of Court to CLOSE this case and enter the appropriate judgment of

dismissal, and DENIES Bacon in forma pauperis status on appeal and a Certificate of

Appealability.

       SO ORDERED,this /7^dav of July, 2019.


                                     HONORTStBfcE'J. RANDAL HALL
                                     UNITED STATES DISTRICT JUDGE
                                                  DISTRICT OF GEORGIA
